DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 8. Claims 1-9 are pending.
The amendments to the claims have overcome the 112(b) rejections of record.

Response to Arguments
Applicant’s arguments, see section II of Remarks, filed 5/17/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see section III.A. of Remarks, filed 5/17/2021, with respect to the 103 rejections over the combination of Wallace, Willis, and Riley have been fully considered, but they are not persuasive.
Applicant has argued that Wallace fails to teach or suggest “the centrifugal unit being positioned atop the cavitation unit” and “the centrifugal unit and the cavitation unit being mounted along the vertical shaft” as required by interdependent claim 1, and that Willis fails to cure these deficiencies. Examiner respectfully disagrees.
As described in the 103 rejections set forth in the previous Office Action, and maintained below, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Wallace in view of Willis by positioning a centrifugal unit atop the cavitation unit, such that said centrifugal unit is mounted along the vertical shaft S, in order to obtain a system wherein the shaft S is used to rotate the internal components of both the cavitation unit and the centrifugal unit, thus eliminating the need for two independently rotating shafts and drives. See 103 rejections below for further details.


While the system of Willis is arranged horizontally, i.e. such that the centrifugal unit thereof is attached to a horizontal shaft, a person having ordinary skill in the art would have no reason to suspect that said centrifugal system would be nonfunctional if rearranged to have a vertical orientation. Therefore, a person having ordinary skill in the art would not be dissuaded from attempting the proposed combination simply due to Willis’s horizontal orientation.
In view of the above, Examiner maintains that the proposed combination of Wallace and Willis would have been obvious.
 
Applicant has argued that the proposed combination of Willis with Wallace is non-obvious as said combination results in the centrifugal unit of Willis causing fluid to move towards the driver of the rotating shaft, whereas the object of Willis is allegedly to move fluid in a direction away from the driver of the rotating shaft. Applicant has argued that said alleged object of Willis is depicted in Figure 8 thereof. Examiner finds this argument unpersuasive.
As discussed in the rejection of claim 1 maintained below, Willis teaches that the outlet port 78 can be connected to an outlet tube 112 which redirects the fluid obtained at the outlet port 78 such that it flows around the outside of the centrifugal unit and towards the bottom of the centrifugal unit (Figure 1, Column 5 Lines 40-73), i.e. towards the driver (turbine) 12 of the rotary shaft 11 (Figure 1, Column 3 Liens 1-35). Thus, contrary to Applicant’s allegations, the teachings of Willis indicate that the system can be used to move fluid in a direction towards the driver of the rotating shaft. Furthermore, this teaching of Willis would indicate to one of ordinary skill in the art that, if the centrifugal unit of Willis were placed atop the cavitation unit, the fluid output from the centrifugal unit could be output from the top of said unit and routed around the outside thereof to the inlets 11 and 12 of the cavitation unit (which would be disposed below the centrifugal unit), with a reasonable expectation of success.

In view of the above, Examiner maintains that the proposed combination of Wallace and Willis would have been obvious.

Applicant has argued that Riley fails to cure the alleged deficiencies of Wallace and Willis. However, as discussed above, Wallace and Willis are not deficient as alleged. Therefore, this argument is moot.

Applicant has argued that dependent claims 2-4 and 6-9 are allowable for the same reasons as independent claim 1. However, as discussed above, and in the 103 rejections below, claim 1 is not allowable at this time. Therefore, this argument is moot. 

Applicant’s arguments, see section III.B. of Remarks, filed 5/17/2021, with respect to the 103 rejections over the combination of Wallace, Willis, Riley, and Ketchmar have been fully considered, but they are not persuasive.
Applicant has argued that Ketchmar fails to cure the alleged deficiencies of Wallace, Willis, and Riley. However, as discussed above, Wallace, Willis, and Riley are not deficient as alleged. Therefore, this argument is moot.

Applicant has argued that dependent claim 5 is allowable for the same reasons as independent claim 1. However, as discussed above, and in the 103 rejections below, claim 1 is not allowable at this time. Therefore, this argument is moot. 


Applicant’s remarks, see section IV of Remarks, filed 5/17/2021, with regarding a request for evidentiary support.
Applicant has requested that the Office provide appropriate evidentiary support in maintaining any of the prior art rejections of record, as well as documentary evidence or affidavit in support of any reliance on “common knowledge”, “well-known” principles, or “Official Notice”.
Regarding this request, the Examiner believes that the 103 rejections maintained below are supported by sufficient evidence. Likewise, the Examiner believes the positions taken in the preceding responses to Applicant’s arguments to be supported by sufficient evidence.
Regarding Applicant’s request for documentary evidence or affidavit in support of any reliance on “common knowledge”, “well-known” principles, or “Official Notice”, the Examiner believes that there has been no reliance on such bases in the rejections below or the response to Applicant’s arguments above.
Absent any specific allegations regarding a perceived lack of supporting evidence for any position taken by the Office, the Examiner maintains that all positions taken in the Office action are underpinned by sufficient evidence.

The following rejections are maintained from the previous Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 4,287,026) in view of Willis et al. (US 3,180,268), hereafter referred to as Willis, and in view of evidence from Riley et al. (US 2012/0267232), hereafter referred to as Riley.
With regard to claim 1: Wallace teaches a water purification system with a centrifugal system and a frictional heater system (Abstract, Figure 1), the water purification system comprising:
A cavitation unit comprised of chambers C-1 through C-6 (Figure 1, Column 3 Lines 24-39). Note: the cavitation unit C-1 to C-6 of Wallace is not explicitly described as such. However, a person having an understanding of Wallace will recognize that the unit C-1 to C-6 is indeed a cavitation unit as the trays T in the cavitation unit C-1 to C-6 are rotated at speeds in excess of Mach 2 (Figure 1, Column 1 Lines 20-33, Column 4 Lines 17-61). Rotation of the trays T at such speeds necessarily results in cavitation, as evidenced by Riley, which teaches a cavitation unit (chamber) 12 that is substantially identical in structure to the unit C-1 to C-6 of Wallace, wherein the trays 22 thereof are rotated at speeds such as Mach 2 to cause cavitation of water flowing through the unit (Figures 1-3, Paragraphs [0064]-[0068]).
A vertical shaft S (Figure 1, Column 1 Line 63-Column 2 Line 25).
The cavitation unit C-1 to C-6 being mounted along the vertical shaft S (Figure 1, Column 1 Line 63-Column 2 Line 25, Column 3 Lines 24-39).
And a cooling condenser (condensation point; not shown) (Column 3 Line 65-Column 4 Line 16, Column 5 Line 53-Column 6 Line 10).
The cavitation unit C-1 to C-6 being in fluid communication with the cooling condenser (condensation point) via outlet tube 55 (Figure 1, Column 5 Line 53-Column 6 Line 10).
Wallace is silent to a centrifugal unit positioned atop the cavitation unit and mounted along the vertical shaft, and to a pitot tube, wherein the centrifugal unit is in fluid communication with the cavitation unit via the pitot tube.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wallace in view of Willis by adding the centrifugal unit 10 and pitot tube 80 of Willis to the device of Wallace, such that the centrifugal unit 10 of Erikson supplies water to the inlets 11 and 12 of Wallace via the pitot tube 80, in order to provide a device capable of pumping contaminated water into the cavitation unit C-1 to C-6 of Wallace. 
Modified Wallace remains silent to the centrifugal unit being positioned atop the cavitation unit and being mounted along the vertical shaft.
However, the feed inlets 11 and 12 of the cavitation unit C-1 to C-6 are positioned on the top portion thereof (Wallace: Figure 1, Column 1 Line 63-Column 2 Line 25). Therefore, it would be logical to arrange the centrifugal unit, which pumps water into the top of the cavitation unit, atop the cavitation unit. Furthermore, both the centrifugal unit 10 and the cavitation unit C-1 to C-6 are coaxially mounted on rotary shafts 30 and S respectively, wherein the shafts S and 13 are responsible for rotating internal components of the units (Wallace: Figure 1, Column 1 Line 63-Column 2 Line 25, Column 3 Lines 24-39; Willis: Figures 1-5, Column 3 Lines 1-50). A person having ordinary skill in the art would recognize that the shaft S could advantageously be used to rotate the internal components of both the cavitation unit and the centrifugal unit, if the centrifugal unit were placed atop the cavitation unit, thus advantageously eliminating the need for two independently rotating shafts and drives.
Willis teaches that the outlet port 78 can be connected to an outlet tube 112 which redirects the fluid obtained at the outlet port 78 such that it flows around the outside of the centrifugal unit and towards 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Wallace by positioning the centrifugal unit atop the cavitation unit, such that it is mounted along the vertical shaft S, in order to obtain a system wherein the shaft S is used to rotate the internal components of both the cavitation unit and the centrifugal unit, thus eliminating the need for two independently rotating shafts and drives.
With regard to claim 2: The centrifugal unit 10 comprises a centrifuge rotor (rotating pump case) 38, a centrifuge chamber (housing) 14, a circular opening (inlet port) 76, and an exhaust port (outlet port) 78 (Willis: Figures 1-5, Column 3 Lines 1-Column 5 Line 40).
The circular opening centrally traversing into the centrifuge chamber (Willis: Figures 1-5, Column 3 Lines 1-Column 5 Line 40). 
The centrifuge rotor 38 being centrally positioned within the centrifuge chamber 14 (Willis: Figures 1-5, Column 3 Lines 1-Column 5 Line 40).
The centrifuge rotor being rotatably mounted onto the vertical shaft 30/S (Willis: Figures 1-5, Column 3 Lines 1-Column 5 Line 40; see rejection of claim 1 above for further details).
The exhaust port 78 traversing into the centrifuge chamber 14 (Willis: Figures 1-5, Column 3 Lines 1-Column 5 Line 40).
And the exhaust port 78 being in fluid communication with the centrifuge rotor 38 via the pitot tubes 80 (Willis: Figures 1-5, Column 3 Lines 1-Column 5 Line 40).
With regard to claim 3: The cavitation unit C-1 through C-6 comprises a holding chamber (housing/chamber body) H, a first heater plate (the top one of the perforated plates) P, an intermediate heater plate (a middle one of rotating trays) T, a last heater plate (the bottom one of the perforated plates) P, and a cover plate 10 (Wallace: Figure 1, Column 1 Line 55-Column 2 Line 49, Column 3 Lines 7-39). 
The holding chamber H, the first heater plate (the top one of the perforated plates) P, the intermediate heater plate (a middle one of rotating trays) T, the last heater plate (the bottom one of the perforated plates) P, and the cover plate 10 being concentrically aligned to each other (Wallace: Figure 1, Column 1 Line 55-Column 2 Line 49, Column 3 Lines 7-39).
The vertical shaft S traversing through the holding chamber H, the first heater plate (the top one of the perforated plates) P, the intermediate heater plate (a middle one of rotating trays) T, the last heater plate (the bottom one of the perforated plates) P, and the cover plate 10 (Wallace: Figure 1, Column 1 Line 55-Column 2 Line 49, Column 3 Lines 7-39).
The first heater plate (the top one of the perforated plates) P, the intermediate heater plate (a middle one of rotating trays) T, the last heater plate (the bottom one of the perforated plates) P being enclosed within the holding chamber H (Wallace: Figure 1, Column 1 Line 55-Column 2 Line 49, Column 3 Lines 7-39).
The intermediate heater plate (a middle one of rotating trays) T being rotatably mounted onto the vertical shaft S in between the first heater plate (the top one of the perforated plates) P and the last heater plate (the bottom one of the perforated plates) P (Wallace: Figure 1, Column 1 Line 55-Column 2 Line 26, Column 3 Lines 7-39).
The first heater plate (the top one of the perforated plates) P and the last heater plate (the bottom one of the perforated plates) P being connected to an internal lateral wall of the holding chamber H by flanges 30 and bolts 31 (Wallace: Figure 1, Column 1 Line 55-Column 2 Line 49).
With regard to claim 4: The first heater plate (the top one of the perforated plates) P and the last heater plate (the bottom one of the perforated plates) P are identical (Wallace: Figure 1, Column 1 Line 55-Column 2 Line 49).
With regard to claim 6: The system of modified Wallace further comprises a vapor discharge port (outlet tube) 55, wherein the vapor discharge port traverses into the holding chamber H of the cavitation unit (Wallace: Figure 1, Column 3 Line 65-Column 4 Line 16, Column 5 Line 53-Column 6 Line 10).
With regard to claim 7: The pitot tubes 80 comprises a first end (pitot inlet members) 82, a tube body (pitot passages/outlet tube) 84/74, and a second end (fluid outlet tube) 112 (Willis: Figures 1-5, Column 3 Line 50-Column 4 Line 26, Column 5 Lines 40-73).
The tube body 84/74 extending from the first end 82 to the second end 112 (Willis: Figures 1-5, Column 3 Line 50-Column 4 Line 26, Column 5 Lines 40-73).
The first end 82 of the pitot tube 80 being peripherally positioned into a circular opening i.e. the first end of the pitot tube is positioned peripherally within the circular chamber defined by the centrifuge rotor (rotating pump case) 38 (Willis: Figures 1-5, Column 3 Line 1-Column 4 Line 26).
As discussed in the rejection of claim 1 above, the second end 112 pitot tube traverses into the cavitation unit, i.e. via inlets 11 and 12. The second end of the pitot tube traverses into the cavitation unit via inlets 11 and 12 between a last heater plate (cover plate) 10 and an intermediate heater plate (perforated plate) P (Wallace: Figure 1, Column 1 Line 63-Column 2 Line 26).
With regard to claim 8: The system of modified Wallace further comprises an equalizer tube (first outlet tube) 112 (Willis: Figures 1-5, Column 3 Line 50-Column 4 Line 26, Column 5 Lines 40-73).
The equalizer tube 112 comprises a first end (the end connecting to the cavitation unit as described in the rejection of claim 1 above), a tube body (the tube itself), and a second end (the end of the tube connecting to outlet port 78), the tube body extending from the first end to the second end (Willis: Figures 1-5, Column 3 Line 50-Column 4 Line 26, Column 5 Lines 40-73; see rejection of claim 1 above for further details).
As discussed in the 103 rejection of claim 1 above, the first end of the equalizer tube 112 traverses trough a cover plate 10, i.e. via inlets 11 and 12 (Wallace: Figure 1, Column 1 Line 63-Column 2 Line 26).
The second end of the equalizer tube being positioned into a circular opening (outlet port) 78 of the centrifugal chamber 10 (Willis: Figures 1-5, Column 3 Line 1-Column 4 Line 26).
As discussed in the 103 rejection of claim 1 above, the equalizer tube 112 extends from the cavitation unit to the centrifugal unit (Willis: Figures 1-5, Column 3 Line 1-Column 4 Line 26).
With regard to claim 9: The system of modified Wallace further comprises a fill tube (fluid inlet tube) 110, wherein the fill tube 110 extends outwards from a circular opening (inlet port) 76 of the centrifugal unit 10 (Willis: Figures 1-5, Column 3 Lines 1-Column 5 Line 75).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Willis with evidence from Riley as applied to claim 3 above, and further in view of Ketchmar et al. (US 4,664,068), hereafter referred to as Ketchmar.
With regard to claim 5: The first heater plate (the top one of the perforated plates) P, the intermediate heater plate (a middle one of rotating trays) T, and the last heater plate (the bottom one of the perforated plates) P comprise a plurality of openings, i.e. perforations 35 in the case of the top and bottom plates P, and scoops 40 in the case of rotating trays T, a top surface, a plate body, and a bottom surface (Wallace: Figures 1and 4-6, Column 2 Line 26-Column 3 Line 23).
The plate body extending from the top surface to the bottom surface (Wallace: Figures 1and 4-6, Column 2 Line 26-Column 3 Line 23). In other words the plate bodies of each plate have a top and bottom surface.
The plurality of openings 35 or 40 traversing through the first heater plate (the top one of the perforated plates) P, the intermediate heater plate (a middle one of rotating trays) T, and the last heater plate (the bottom one of the perforated plates) P (Wallace: Figures 1 and 4-6, Column 2 Line 26-Column 3 Line 23).
In modified Wallace, the intermediate heater plate (a middle one of rotating trays) T comprises a plurality of ridges (the portions of scoops 40 protruding above and below the plate) being parametrically and equidistantly distributed along the top and bottom surfaces thereof (Wallace: Figures 1 and 5-6, Column 2 Line 65-Column 3 Line 23).
Modified Wallace is silent to a plurality of ridges being parametrically and equidistantly distributed along the bottom surface of the first heater plate and the top surface of the last heater plate.
Ketchmar teaches an apparatus for heating a liquid comprising a rotor 18 and a plurality of ridges (wedge members) 16 disposed parametrically and equidistantly along a surface of a plate (forward end wall) 28 opposing the rotter 18, wherein the rotor 18 rotates to frictionally heat the liquid, and wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Wallace by adding parametrically and equidistantly distributed ridges to the bottom surface of the first heater plate, and the top surface of the last heater plate, in order to impart additional shear and friction on the liquid in Wallace, so as to assist with the heating and evaporation thereof.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772